DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
This office action is responsive to the amendment filed on 05/27/2021. As directed by the amendment: claims 1, 3, 5, 9, and 12 have been amended. Thus, claims 1-16 are presently pending in this application.
Drawings
The replacement drawings were received on 05/27/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 05/27/2021, with respect to the drawings objections have been fully considered and are persuasive.  The drawings objections have been withdrawn. 
Applicant’s arguments, see pg. 7-8, filed 05/27/2021, with respect to the objection to claims 1 and 5 have been fully considered and are persuasive.  The objection to claims 1 and 5 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 05/27/2021, with respect to the rejection of claims 3 and 12 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 3 and 12 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 05/27/2021, with respect to the rejection of claims 1, 5, and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 5, and 9 under 35 U.S.C. 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: a needle groove body and a puncture frame body; the needle groove body, having a substantially rectangular close-ended frame structure and comprising: a first baffle, a first fixing plate, a limiting plate, and a second fixing plate, wherein the first baffle, the first fixing plate, the limiting plate, and the second fixing plate are all connected in sequence and function as respective four sides of the substantially rectangular frame structure; the puncture frame body, comprising: a connecting portion at an end of the puncture frame body, into which end the needle groove body is installable, wherein the connecting portion is provided with a second baffle and an inclined mounting plate, and the second baffle is perpendicular to the inclined mounting plate, such that the first baffle, the second baffle and the inclined mounting plate can form a u- shaped needle groove for accommodating a movement of a puncture needle. The closest prior art reference is Whitmore et al. (US 2005/0143753 A1) and as persuasively argued by applicant, Whitmore doesn’t teach the needle groove body, having a substantially rectangular close-ended frame structure and comprising: a first baffle, a first fixing plate, a limiting plate, and a second fixing plate, wherein the first baffle, the first fixing plate, the limiting plate, and the second fixing plate are all connected in sequence and function as respective four sides of the substantially rectangular frame structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Floyd et al. (US 2005/0131291 A1) and Furia (US 2002/0123689 A1) both teach a needle groove body and a puncture frame body; the needle groove body, having a substantially rectangular close-ended frame structure but fail to teach the puncture frame body, comprising: a connecting portion at an end of the puncture frame body, into which end the needle groove body is installable, wherein the connecting portion is provided with a second baffle and an inclined mounting plate, and the second baffle is perpendicular to the inclined mounting plate, such that the first baffle, the second baffle and the inclined mounting plate can form a u- shaped needle groove for accommodating a movement of a puncture needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771